 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   GULAMNABI VAHORA,                                  Case No. 1:16-cv-01624-SKO

11                       Plaintiff,
                                                        ORDER ON PARTIES’ MOTIONS IN
12                                                      LIMINE
               v.
13

14   VALLEY DIAGNOSTICS LABORATORY                      (Docs. 71, 77)
     INC. and NAEEM MUJTABA QARNI (a/k/a
15   QARNI NAEEM UL MUJTABA),
16                       Defendants.
     _____________________________________/
17

18

19        The Court conducted a hearing on the parties’ Motions in Limine on December 19, 2018.
20 Plaintiff Gulamnabi Vahora appeared telephonically on his own behalf, and Peter Bradley, Esq.,

21 appeared personally on behalf of Defendants Valley Diagnostics Laboratory Inc. (“VDL”) and

22 Naeem Mujtaba Qarni (a/k/a Qarni Naeem Ul Mujtaba) (“Naeem”) (collectively, “Defendants”).

23        As set forth on the record in open court, the parties’ Motions in Limine (“MIL”) are ruled
24 upon as follows:

25 A.     Plaintiff’s Motion in Limine
26        1.        Plaintiff’s MIL No. 1 to exclude evidence related to Defendants’ second affirmative
27 defense (Doc. 71), is DENIED.

28
 1 B.       Defendants’ Motions in Limine
 2          1.      Defendants withdrew the portion of MIL No. 1 seeking to exclude “all documents
 3 produced by Defendants, including tax returns to the extent produced.” The remainder of MIL No.

 4 1 to exclude other documents not identified in Plaintiff’s Rule 26 initial disclosures (Doc. 77), is

 5 DENIED.

 6          2.      Defendants’ MIL No. 2 to exclude evidence of damages based on computations not
 7 provided in Plaintiff’s Rule 26 initial disclosures (Doc. 77-1), is DENIED.

 8          3.      Defendants’ unopposed MIL No. 3 to determine that deposition transcripts of
 9 Gulamnabi Vahora and Alfonso Flores have been properly authenticated (Doc. 77-2), is

10 GRANTED.

11          4.      Defendants’ MIL No. 4 to preclude Plaintiff from introducing any argument,
12 evidence, or document pertaining to accounting for profits and losses of VDL, and/or any claim or

13 argument that VDL was profitable (Doc. 77-3), is DENIED.

14          5.      Defendants’ MIL No. 5 (Doc. 77-4), which is identical to MIL No. 1, is DENIED as
15 moot.

16
     IT IS SO ORDERED.
17

18 Dated:        December 20, 2018                             /s/   Sheila K. Oberto             .
19                                                   UNITED STATES MAGISTRATE JUDGE

20

21
     d70o4d
22

23

24

25

26
27

28

                                                    2
